Adams, J.
The board of education of Durham County consists of five members, all of whom were appointed by the General Assembly at the session of 1929. O. S., 5410; Public Laws 1929, ch. 180. They took the oath of office, not on the first Monday of April, 1929, but on Tuesday, the day following. It is provided by statute that persons elected members of the county board of education by the General Assembly must qualify by taking the oath of office on or before the first Monday in April next *650succeeding tbeir election, and that a failure to qualify witbin this time shall constitute a vacancy. C. S., 5414. For this reason it is contended by the plaintiffs that the acts and resolutions of the county board are illegal and of no effect.
The county board is a body politic incorporated under the name of “The Board of Education of Durham County,” and in this capacity and by this title it is authorized to purchase, hold, and dispose of school property belonging to the county, to build schoolhouses, and to prosecute and defend suits for or against the corporation. C. S., 5419. The failure of the members of the board to qualify on the first Monday in April did not destroy or impair the existence of the corporate body. Moreover, until the death of one of their number the appointees discharged the duties imposed upon them; and since the appointment of T. O. Sorrell to fill the vacancy, he and the other members have regularly discharged the duties of the hoard. The State Board of Education has not declared a vacancy and no proceeding in the nature of quo warranto■ has been instituted to determine the question in controversy. The acts of the appointees, de jure) or de fado, cannot be annulled by the present proceeding. Burke v. Elliott, 26 N. C., 355; Gilliam v. Reddick, ibid., 368; S. v. Graham, 194 N. C., 459.
We have discovered nothing in the facts as found by the trial judge, or in the record, to justify the conclusion that the county-wide plan of organization has been disregarded by the defendants to the prejudice of the plaintiffs, or that the county board has abused the discretion vested in it by the law.
The Hillandale and the West Durham districts are special tax districts, having different rates of tax. The Hillandale District has a school building and an elementary school. An extension of the corporate limits of the city of Durham took in the school building in the West Durham District and left a part of the district outside the corporate limits without a building; but the sum of $25,000 is now available for the erection of a building in this district.
In these circumstances the action of the county board of education is within the exercise of discretionary powers which the courts will not undertake to control unless so unreasonable as to amount to an oppressive and manifest abuse of discretion. This principle has been maintained in a uniform line of decisions. Brodnax v. Groom, 64 N. C., 244; Newton v. School Committee, 158 N. C., 186; School Committee v. Board of Education, 186 N. C., 643; McInnish v. Board of Education, 187 N. C., 494; Clark v. McQueen, 195 N. C., 714.
In this case we find no such abuse of discretion as would warrant an interference with the exercise of discretion by the defendant board.
Affirmed.